DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harada (JP 2008-212041 A1) in view of Ting (US 20040161491 A1) and Oono et al (US 2006/0016513 A1).
The independent claim 1 recites the following:
1. A carbonated beverage having improved foam quality, comprising extract of a hop oxidation-reaction product, 
wherein the hop oxidation-reaction product has a ratio of the area of peaks corresponding to iso-α-acids, α-acids and β-acids relative to the total area of all the peaks as detected by HPLC analysis of no more than 20%, and
 wherein the total content of tricyclooxyisocohumulone, tricyclooxyisohumulone and tricyclooxyisoadhumulone in the beverage is adjusted in a range of 0.01-75 ppm, 
wherein the beverage has a carbon dioxide gas pressure of 1.5-3.6 kg/cm2.
The instant specification provides the following description as to how such oxidation product has been obtained:
[0024] Hop oxidation-reaction products provided by the present invention can be obtained by, for example, bringing hops into contact with the oxygen in the air and thereby oxidizing the hops. In the present invention, oxidation is not particularly limited, but oxidation can be performed in terms of oxidization efficiency preferably under conditions of 60-80°C and 8-120 hours. 
[0024] Moreover, in the present invention, hops may have any form as long as they contain lupulin part and harvested hops before drying, harvested and dried hops, compressed hops, crushed hops, hops processed into pellet form and the like can be used. 
[0026] According to Examples described below, subjecting hops to oxidation reduces the contents of α-acids, β-acids and iso-α-acids and increases the contents of components other than those. Thus, examples of a "hop oxidation-reaction product" include, out of oxidation products, a hop oxidation-reaction product showing a ratio of the area of peaks corresponding to α-acids, β-acids and iso-α-acids relative to the total area of all the peaks in HPLC of preferably not more than 20%, more preferably not more than 10%, and further preferably not more than 5%, in cases where HPLC analysis similar to that in Example 1 is performed.
[0033] Oxidation is performed preferably by leaving hops in the air or heating hops in the air. The heating temperature is not particularly limited, but the preferable upper limit is 100°C, and the more preferable upper limit is 80°C. A heating temperature removal process may be performed on unpleasant odors generated by the oxidation. 
[0035] The agent of the present invention to improve the quality of foam contains a hop oxidation-reaction product (preferably an extract of a hop oxidation-reaction product).
[0035] Moreover, the preferable lower limit of heating temperature is 60 °C. A heating temperature of not less than 60°C is advantageous for progression of oxidation in an efficient manner. Moreover, the reaction period is also not particularly limited, and can be appropriately determined depending on the variety of hop and the reaction temperature. For example, when the reaction temperature is at 60°C, a reaction period of 48-120 hours is preferred; and when the reaction temperature is at 80°C, a reaction period of 8-24 hours is preferred.
Hence, according to the instant specification, the oxidation product as claimed may be obtained by oxidation of hops. The oxidation is performed either by leaving the hops in the air or by heating hops in the air. The heating temperature is not particularly limited, but the preferred range is from 60 to 100°C. The reaction period is also not particularly limited, and can be appropriately determined depending on the variety of hop and the reaction temperature, but the exemplary range is 8-120 hours. The oxidation product may be employed as it is or, preferably, in the form of extract.
In regard to claim 1, Harada discloses first preparing a hop oxidation reaction product by storing hops in an opened state (i.e. exposing to oxygen) and high temperatures of 30-60 degrees C  ([0001], [0009], [0022], [0025]) and then adding it to the effervescent beverage.
Harada discloses that during the storage of hops, alpha and beta acids are oxidized into a “low molecule bitter taste component” ([0005]). Harada discloses that that the low molecular components are increased by storing hops under high temperatures [(0020]). Therefore, heating of hops leads to the oxidation of alpha and beta acids into the low molecular components, thereby decreasing the amount of alpha and beta acids and increasing the amount of low molecular components. 
Harada discloses producing effervescent (i.e. foamy) beverage by using oxidized hops as a result of heating of hops ([0001]). Harada discloses the following oxidation conditions ([0022]):
--the high temperature storage is not particularly limited;
--temperature range is 30-60°C;
--the storage occurs either in sealed or open state (i.e. exposed to air);
-- the high temperature storage time is not particularly limited, and can be appropriately determined, in view of the storage temperature, the hop variety and the like;
--examples of storage in a sealed state are:
  --12 to 40 days at 30°C;
  --8 to 30 days at 40°C;
  --4 to 12 days at 45°C;
   --4 to 10 days at 50°C;
   --1 to 5 days at 60°C;
Hence, in regard to claim 1, Harada discloses high temperature treatment of hops for 1 to 5 days at 60°C in the closed or open to air state. This reads on treatment of hops as disclosed in paragraph [0035] of the instant specification. The oxidation product is further added to the beverage media to produce effervescent (i.e. foamy beverage). Therefore, Harada meets the limitation of mixing a beverage and a hop oxidation-reaction product. 
Harada also teaches the temperature and time condition that overlap or very close to the described in the specification temperature and time conditions that should lead to the characteristic of the hop product  as having “a ratio of the area of peaks corresponding to iso-α-acids, α-acids and β-acids relative to the total area of all the peaks as detected by HPLC analysis of no more than 20%” and comprising tricvclooxyisocohumulone, tricvclooxyisohumulone and tricyclooxvisoadhumulone, that would lead to the adjustment of tricvclooxyisocohumulone, tricvclooxyisohumulone and tricyclooxvisoadhumulone in the beverage as claimed. It is further noted that the degree of the adjustment would depend on the relative amounts of the hop oxidation-reduction product and the beverage, the method and specific conditions involved in the production of such product, etc.
Further regarding the recitation of improvement of foam quality (claim 1), hop product as having characteristic of adjusting  the total content of tricvclooxyisocohumulone, tricvclooxyisohumulone and tricyclooxvisoadhumulone in the effervescent beverage in a range of 0.01-75 ppm (claims 1, 5, 6), tricyclooxvisoadhumulone being 7β-tricyclooxvisoadhumulone (claim 7) and the hop product  as having “a ratio of the area of peaks corresponding to iso-α-acids, α-acids and β-acids relative to the total area of all the peaks as detected by HPLC analysis of no more than 20%” (claim 1), it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that improvement of foam quality and hop product, adjusting  the total content of tricvclooxyisocohumulone, tricvclooxyisohumulone and tricyclooxvisoadhumulone in the effervescent beverage in a range of 0.01-75 ppm, tricyclooxvisoadhumulone being 7β-tricyclooxvisoadhumulone, the hop product  as having “a ratio of the area of peaks corresponding to iso-α-acids, α-acids and β-acids relative to the total area of all the peaks as detected by HPLC analysis of no more than 20%, among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to the particular beverage, Harada discloses various effervescent beverages including beer, sparkling wine, the effervescent alcoholic beverage that does not contain malt, etc ([0011]).
Claim 1 further recites extract of oxidation-reduction product. In regard to claim 1, Harada is silent as to the extract of the oxidized hop product. Ting discloses preparation of various extracts of the hop products. Ting discloses that hops could be extracted either by supercritical/liquid CO2 or organic solvents to produce hop extracts and remaining hop solids [0017]. Ting discloses that hop extracts as Hop extracts as supercritical/liquid CO2, ethanol (95% ethanol), and hexane are commercially available [0017]. Ting discloses that hop solids are extracted with aqueous C1-C6 alcohol to create an extract which is added to wort, the wort is boiled, and thereafter fermented to form a beverage. Further in regard to claim 3,  Ting discloses that in another method, hop solids are extracted with aqueous C1-C6 alcohol followed by a mixture of 25% to 75% water and 25% to 75% of C1-C6 alcohol to create an extract, and the extract is added before or after fermentation or directly to a fermented beverage, beverages, foodstuffs, and cosmetics. In another method, hops are extracted with a mixture of 25% to 75% water and 25% to 75% of C1-C6 alcohol to create an extract, and the extract is added in wort, before or after wort boiling, the wort is boiled and thereafter fermented to form a beverage (Abstract). Ting further discloses:
[0019] The present invention satisfies the foregoing needs by providing methods and compositions for improving the flavor stability of a fermented malt beverage. The methods and compositions reduce or eliminate the precursors of free radicals as well as stale off-flavors that develop during brewing process and extended storage of malt beverages. 
Therefore, one of ordinary skill in the art would have been further motivated to modify Harada in view of Ting and to further extract oxidized hop product by known methods in order to improve the flavor stability of a fermented malt beverage and to further reduce or eliminate the precursors of free radicals as well as stale off-flavors that develop during brewing process and extended storage of malt beverages. 
In regard to the adjustment of carbon dioxide pressure in the beverage, Oono et al discloses “carbon dioxide and/or nitrogen gas are also dissolved in the above-mentioned beer-taste low-alcoholic beverage, and the pressure of gas is adjusted to 1.0-3.0 kg/cm2” ([0046]). One of ordinary skill in the art would have been motivated to modify Harada in view of Oono e al and to adjust the pressure of carbon dioxide in the beer-taste beverage to a required range as disclosed by Oono et al.
In regard to claims 2 and 4, it is noted that  Harada discloses that “the total amount of low molecule bitter taste component in the produced effervescent alcoholic beverage becomes 20% or more than the sum of the total amount of isoalpha acid and the total amount of the of low molecule bitter taste component” ([0020]). One of one of ordinary skill in the art would have been further motivated to vary the concentration of the hop-oxidation reaction product in the final beverage depending on the desired  foam properties and organoleptic properties of the beverage.
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Claim 9 recite the pH of the effervescent beverage from 3.4 to 7. In regard to the particular beverage, Harada discloses various effervescent beverages including beer, sparkling wine, the effervescent alcoholic beverage that does not contain malt, etc ([0011]). It is noted that pH of disclosed beverages is within the claimed range. 
Claim 10 recites steps and conditions involved in HPLC analysis. 
In regard to the steps and conditions involved in HPLC analysis, Harada discloses:
[0014]
3. Fractionation of Low Molecule Bitter Taste Component in Effervescent Alcoholic Beverage by HPLC (high-performance liquid chromatography)
(1)    An HPLC analytical column having a column length and inner diameter of 250 mm and 4.6 mm respectively is filled with ODS (OctaDecyl Silica) having a particle size of 5 pm and washed with 76 % (v/v) methanol solution (pH adjusted to 2.30 by using phosphoric acid). Such ODS gel is a kind of gel with a substrate of silica gel and an octadecyl group bonded thereto and those commercially available can be used.
(2)    HPLC is performed using said HPLC analytical column under the following conditions to fractionate the whole amount of said sample concentrated solution.
Temperature: room temperature; Mobile Phase: 76 % (v/v) methanol solution (pH adjusted to 2.30 by using phosphoric acid); flow rate: 1.0 mL/min; Detection: Absorbance at 275 nm
(3)    When the time when the whole amount of said sample concentrated solution is injected into said HPLC analytical column is determined as 0 minute, the component eluted after 8 minutes of elution time and before the detection of the peak of isoalpha acid is the low molecule bitter taste component according to the present invention.
One of ordinary skill in the art would have been motivated to employ conventional parameters used in HPLC method for determination of peak areas of the hop product composition.

Claims 8-9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harada (JP 2008-212041 A1) in view of Ting (US 20040161491 A1) and Oono et al (US 20060016513 A1) as applied to claim above and further in view of Dorr et al (US 2008/0220121 A1).
Claim 8 further recites the limitation of a beverage further comprising citric acid. Dorr et al discloses “[t]he present invention relates to agents and processes for the production of microbiologically stabilised beer” ([0001]). 
[0013] The technical problem on which the present invention is based consists essentially of providing processes and means for the production and/or bottling/racking of beer or mixed beer beverages which can be carried out easily and cost effectively and which more effectively reduce or stabilise the number of micro-organisms harmful to beer during and/or after production. In this way, a beer or mixed beer beverage microbiologically stabilised in the bottled/racked state is to be obtained. The processes and means must further be suitable for use in known beer production processes and brewing facilities without essential adaptation of the process steps. The technical problem is solved by providing a process for the production of beer or mixed beer beverage from brewing liquor, hops and at least one source of carbohydrate, wherein in a first step (a) brewing liquor, hops and the source of carbohydrate are mixed to form wort. In a subsequent step (b) the wort is boiled. In a subsequent step (c) the wort is microbially fermented. The process according to the invention is characterised in that the source of carbohydrate contains isomaltulose or an isomaltulose-containing mixture as germ-stabilising agent.

Dorr et al discloses addition of lemonade to form mixed beer beverages [0024], [0061], [0143], [0144], [0149], [0153], [0156], [0160], [0165], [0166], and [0178]).
Dorr et al discloses mixed beverages formed from beer and lemonade:
[0143] Twelve different mixed beer beverages were made from beer components and lemonade components on a 10 l scale. In doing so, the beer component and the sweetener in the lemonade part were varied. 
[0144] For the experiments, the following four different types of beer were selected (also with respect to subsequent tests of the biological stability of the beverages): [0145] a Pilsen beer in order to simulate commercial mixed beer beverages. [0146] a dietetic beer with a very low content of residual carbohydrates. Due to the fact that inherent utilisable carbohydrates are largely absent, the sweetener of the lemonade part used becomes the decisive factor regarding palatefulness. Moreover, there is no beer-inherent substrate in the case of possible contamination. [0147] an alcohol-free Pilsen. The mixed beer beverage produced therewith does not contain the selective factor of alcohol, the influence of alcohol on the palatefulness of the mixed beer beverage is also missing. [0148] a Doppelbock. In comparison with full beers, this has an elevated alcohol content and, on the other hand, an elevated residual extract content which, in addition to the sweetener from the lemonade, presents a substrate for possible contaminants. 

In regard to the citric acid content recitation, Dorr et al discloses that “[t]he lemonade part was made from a flavour system with lemon-lime aroma from Wild, item no. 3-110050331 and citric acid” [0149].
In regard to the recitation of pH in the beverage, Dorr et al discloses:
Table 10 shows that the pH values of the mixed beer beverages amount to 3.5 or even slightly less, whereas the pH value of a beer is slightly above 4  ([0210]).
One of ordinary skill in the art would have been motivated to modify the combination of Harada, Ting and Oono et al in view of Dorr e al and to add citric acid to the beer composition in order to manipulate pH and to produce beverages having desired microbial stability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791